DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-11, 14-16 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 8 is the inclusion of a suction filter wherein a connecting portion formed integrally with the opposing wall in one-piece, wherein the connecting portion is radially spaced from the inner peripheral wall and projects from a lower surface of the opposing wall toward the filter element and is joined to a framework that is placed in the inside space of the filter element to maintain a shape of the filter element and a joining member wherein the fuel pump is surrounded by the inner peripheral wall at an inside of the columnar hole portion and further includes a planar bottom surface, in which the suction hole portion opens such that an opening end of the suction hole portion, through which the fuel is drawn into the suction hole portion, is located in a plane of the planar bottom surface without projecting radially outwardly from the planar bottom surface in the axial direction. Ito (US Patent Number 6,582,599) and Suzuki (US Patent Application Publication 2005/0053500) both disclose fuel pumps having suction filters with joining members. However, the prior art of record does not disclose, suggest or make obvious to one skilled in the art the structural relationship between the joining member and suction filter discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747